DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Megan (US2021/0379460 A1) in view of Cranston (6,165,084).
Claim 1, Megan discloses a hockey faceoff training device comprising:
a base (supports 18, 20) for placement in a seated position atop an underlying playing surface, said base having an underside that faces said playing surface in said seated position and an opposing topside that faces upwardly away from said playing surface in said seated position (figures 1-2);
one or more support posts (posts 12, 14) attached or attachable to said base in a position standing upright therefrom;
a connector (6) removably attached or attachable to said one or more support posts (12, 14) at top ends thereof (figure 6 shows the connector is detachably attached); and
an impact member (stick trainer 24 having blade 26) coupled to said connector via a moveable joint (pivotal coupling 22), said impact member having a proximal end adjacent said connector and an opposing distal end opposite said connector (figures 1-3, 5);
wherein said impact member is biased (abstract of the disclosure) into a default position extending downwardly from the connector and placing the distal end of the impact member in contact or adjacency to the playing surface, and the impact member, by way of the movable joint (pivotal coupling 22), is movable in one or more directions lifting said distal end of the impact member upwardly away from said playing surface.
Megan discloses the claimed device with the exception of disc weights stacked on the base to weigh down said base in the seated position atop the underlying playing surface.  However, as disclosed by Cranston  (column 4, lines 6-12) it is known in the art to include disc weights to weigh down the base of a hockey training device.  It would have been obvious to one of ordinary skill in the art to have included disc weights on Megan’s base given that Cranston teaches such is an obvious manner of weighing down the base on a support surface.
Claim 2, Megan as modified above further shows that the one or more support posts comprises two support posts capable of stacking of said disc weights in two respective stacks atop said base, and the connector comprises two attachment points for respective removable attachment to the top ends of the two support posts.
Claim 3, Megan alone and as modified above further shows the connector has a non-uniform width (the connector is narrower at 22) that narrows away from said two attachment points toward the movable joint.
Claim 4, Megan shows the connector comprises a pair of angularly separated arms (the arms positioned at a180 degree angle) that respectively define said two attachment points, and that converge away therefrom toward the movable joint.
Claim 6, Megan alone and as modified above disclose the claimed device with the exception of the outer perimeter of said base is 8-shaped each of which has a center point at which a respective one of the two support posts is attached or attachable.  It has been held that a change in shape and/or form is generally recognized as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed 8-shaped base was significant. In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 10, Megan shows the base (18) includes deployable and retractable grip spikes (30) movable between deployed positions of downwardly protruding relation to the underside of the base, and retracted positions of non-protruding relation to the underside of the base (paragraph 0016; figure 4).
Claim 11, Megan as modified in view of Cranston further shows the movement of the grip spikes between said deployed and retracted positions is controlled from the topside of the base (Cranston’s figure 6 shows the spikes 44 can be control from the top).
Claim 12, Megan as modified in view of Cranston further shows the movement of the grip spikes between said deployed and retracted positions is controlled from the topside of the base (Cranston’s figure 6 shows the spikes 44 can be control from the top). With regards to the spikes being concealed under the disc weights, such would be naturally achieved since the spikes are positioned under the base below the weights.
Claim 13, Megan as modified above disclose having a driving tool (Cranston shows a tool is used to adjust the spikes 44) for actuating movement of the grip spikes between said deployed and retracted positions, wherein the base comprises a recessed tool cavity in the topside thereof for storage of said driving tool.  With regards to the spikes being concealed under the disc weights, such would be naturally achieved since the spikes are positioned under the base below the weights. 
Claim 14, Megan shows (figures 1-2) the topside of the base, at one or more locations situated around each support post, comprises one or more recessed access cavities to accommodate a user’s fingers during placement or removal of said disc weights onto or from said base.  The openings formed on the base are capable of accommodating a user’s fingers.
Claim 19, note the rejection of claims 1 and 14.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim1 above, and further in view of  Scott et al (US2008/0078397 A1) hereinafter (Scott).
Claim 7, Megan as modified above discloses the claimed device with the exception of the movable joint comprising a coil spring and/or resiliently flexible rod. However, as disclosed by Scott (paragraph 0042) it is known in the art to form a movable joint  from a ball joint, flexure joint, spring joint or any other type of movable joint.  It would have been obvious to one of ordinary skill in the art to have use such a joint for Megan’s device given that Scott teaches such is suitable to maximize the effectiveness of the system.
Claim 8, Megan as further modified above shows the joint has an exterior cover (Scott’s figure 6).  
Claim 9, Megan as further modified above shows the joint has an exterior cover encompassing said coil spring and/or resiliently flexible rod between the impact member and the connector (Scott’s figure 6).
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Megan (US2021/0379460 A1) in view of Cranston (6,165,084) and Scott et al (US2008/0078397 A1) hereinafter (Scott).
	Claims 15-18, note the rejection of claims 1-14.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MITRA ARYANPOUR/
Primary Examiner, Art Unit 3711


/ma/
26 August 2022